DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The arguments filed on 11/10/2022 regarding the restriction requirement are convincing and the restriction requirement filed on 9/15/2022 has been withdrawn.  Claims 1-20 are currently examined.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-7, 9-12, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esfandyarpour (US 2014/0045701) in view of Woudenberg (US 2005/0112634).
Regarding claim 1, Esfandyarpour teach a biogel nanosensor for detecting an analyte in a sample (Para. 0013) comprising: an acryloyl or a methacryloyl modified hydrogel on the surface of a substrate (Para. 0104); and nucleic acid amplification reagents (Para. 0080) 
Esfandyarpour is silent to hydrogel is crosslinked in picoliter or nanoliter volume on the surface of the substrate in a microarray form of spots, and the nucleic acid amplification reagents are layered in picoliter or nanoliter volume on the crosslinked hydrogel spots.
Woudenberg et al teach arrays of crosslinked hydrogel spots, comprising PCR reagents in nl volumes (Abstract, Para. 0090,0097: volume of the spot is between 0.1 nl to about 200 nl) .  It is advantageous to provide the volume of the spots within nanoliter depending of the desired application. 
Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the Esfandyarpour spots for the Woudenberg hydrogel spots of nanoliter volume to provide the above advantage of providing volumes of the spots depending on the desired application. 
Regarding claim 2, Esfandyarpour/Woudenberg teach the total volume of hydrogel and nucleic acid amplification reagents in a spot of the microarray is in the range of about 0.1 nL to about 10 nL. (Woudenberg: Para. 0097)
Regarding claim 4, Esfandyarpour/Woudenberg teach the modified hydrogel is a methacryloyl hydrogel, a methacryloyl acetylated hydrogel, a methacryloyl ethylene diamine, or combinations thereof. (Para. 0090: polydimethyl acrylamide)
Regarding claim 5, Esfandyarpour/Woudenberg teach  the substrate is selected from the group consisting of glass, plastic, polymer, adhesive tape, paper, and titanium (Woudenberg: Para. 0069, 0070).
Regarding claim 6, Esfandyarpour/Woudenberg teach the substrate is a plastic selected from oriented polypropylene, polyethylene terephthalate, polyether sulfone, and polydimethylsiloxane. (Woudenberg: Para. 0069, 0070).
Regarding claim 7, Esfandyarpour/Woudenberg teach the substrate surface is functionalized or coated with a polymer.  (Woudenberg: Para. 0082: functionalized with hydrophilic surface)
Regarding claim 9-10, 19, Esfandyarpour/Woudenberg teach a heating element within the system for nucleic acid amplification  (Esfandyarpour: Para. 0012, 0102: amplication of DNA using heating element).
Regarding claim 11-12, Esfandyarpour/Woudenberg teach the nucleic acid amplification reagents comprise DNA or RNA, at least one primer, at least one polymerase, and at least one detection element; wherein the detection element is fluorescent, colorimetric, or electrochemical. (Woudenberg: Para. 0123 DNA amplification; Para. 0133: reagents , Para. 0126: detection targets; Para. 0052: detection is fluorescence)
Regarding claim 16, Esfandyarpour/Woudenberg teach contacting the biogel nanosensor of claim 1 with a sample containing at least one analyte, and measuring the presence of a detectable signal produced by at least one analyte in the sample  (Woudenberg Para. 0062-0064) 
Regarding claim 18, Esfandyarpour/Woudenberg teach the sample contacts the crosslinked hydrogel and nucleic acid amplification reagent spots with a wicking matrix  (Woudenberg: Para. 0010, 0143: sample contacts a filter medium such as a porous medium to purify the DNA).
Regarding claim 20, Esfandyarpour/Woudenberg teach the analyte is selected from a virus, bacteria, fungi, protozoa that contains ribonucleic acid, or a deoxyribonucleic acid or other polymer comprised of standard and nonstandard bases. (Woudenberg: Para. 0008)
Claim(s) 3, 13, 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Esfandyarpour (US 2014/0045701) in view of Woudenberg (US 2005/0112634) and further in view of Hallock (US 20180051310).
Regarding claim 3, Esfandyarpour/Woudenberg teach the hydrogel and nucleic acid amplification reagents, but are silent to the hydrogel and reagents are applied to the substrate by inkjet printing of picoliter drops for each spot of the microarray. 
Hallock et al teach a hydrogel array by printing picoliter volumes (Para 0014, 0077, 0033: printing volumes ranging 0.5-500 picoliters per droplet).  It is desirable to provide hydrogel spots with picoliter volumes to provide a large number of discrete individual spots to test various analytes simultaneously.  
Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the inkjet printing of picoliter volumes of Hallock to provide the above advantage of providing a large number of discrete individual spots to test various analytes simultaneously.

Regarding claim 13, Esfandyarpour preparing a biogel nanosensor comprising: a) obtaining an acryloyl hydrogel or a methacryloyl hydrogel; (Para. 0013, 0104) comprising: an acryloyl or a methacryloyl modified hydrogel on the surface of a substrate (Para. 0104); and nucleic acid amplification reagents (Para. 0080: ; 
Esfandyarpour is silent hydrogel in picoliter or nanoliter volume on the surface of a substrate in a microarray in the form of spots; c) crosslinking the hydrogel on the surface of the substrate; and d) combining nucleic acid amplification reagents to the cross-linked hydrogel.
Woudenberg et al teach arrays of crosslinked hydrogel spots, comprising PCR reagents in nl volumes (Abstract, Para. 0090,0097: volume of the spot is between 0.1 nl to about 200 nl) .  It is advantageous to provide the volume of the spots within nanoliter depending of the desired application.
Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the Esfandyarpour spots for the Woudenberg hydrogel spots of nanoliter volume to provide the above advantage of providing volumes of the spots depending on the desired application. 
Esfandyarpour/Woudenberg are silent to printing the hydrogel in picoliter or nanoliter volume on the surface of a substrate in a microarray in the form of spots
Hallock et al teach a hydrogel array by printing picoliter volumes (Para. 0014, 0077, 0033: printing volumes ranging 0.5-500 picoliters per droplet).  It is desirable to provide hydrogel spots with picoliter volumes to provide a large number of discrete individual spots to test various analytes simultaneously.  
Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the inkjet printing of picoliter volumes of Hallock to provide the above advantage of providing a large number of discrete individual spots to test various analytes simultaneously.

Regarding claim 15, Esfandyarpour/Woudenberg/Hallock teach adding a heating element. (Esfandyarpour: Para. 0012, 0102: amplication of DNA using heating element).

Claim(s) 8, 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Esfandyarpour (US 2014/0045701) in view of Woudenberg (US 2005/0112634) and further in view of Murphy et al (US 2015/0293073).
Regarding claims 8, 17, Esfandyarpour/Woudenberg teach the crosslinked hydrogel spots using radiation (Woudenberg: Para. 0087: crosslinked using radiation crosslinking) and a light source for illuminating materials in the reaction wells (Para. 100,103), but are silent to a light guide.
Murphy et al (US 2015/0293073) teach a hydrogel spot polymerization using a UV spot cure lamp, light guide, and collimating adapter to form the UV-initiated photo-crosslinking (Para. 0106-0107).  It is advantageous to provide a light guide to ensure the UV crosslinking is focused at where the hydrogel array is to be crosslinked.  
Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the light guide of Murphy et al to the device of Esfandyarpour/Woudenberg to provide the above advantage of ensuring the UV crosslinking is focused at where the hydrogel array is to be crosslinked.  

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esfandyarpour (US 2014/0045701) in view of Woudenberg (US 2005/0112634) and Hallock (US 20180051310) and further in view of Murphy et al (US 2015/0293073).
Regarding claim 14, Esfandyarpour/Woudenberg/Hallock are silent to a light guide in the biogel nanosensor.
Murphy et al (US 2015/0293073) teach a hydrogel spot polymerization using a UV spot cure lamp, light guide, and collimating adapter to form the UV-initiated photo-crosslinking (Para. 0106-0107).  It is advantageous to provide a light guide to ensure the UV crosslinking is focused at where the hydrogel array is to be crosslinked.  
Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the light guide of Murphy et al to the device of Esfandyarpour/Woudenberg to provide the above advantage of ensuring the UV crosslinking is focused at where the hydrogel array is to be crosslinked.  
Conclusion


.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/Primary Examiner, Art Unit 1798